Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on March 12, 2021 has been received and fully considered.

The Preliminary amendment submitted by Applicant on August 14, 2020 has been received and entered.

Claims 1-20 are pending.

Claim 5 is objected to because of the following informalities:  
In claim 5, line 3, should “the second region” be --the second pinning region--? Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SONG et al. (U.S. Patent Application Publication No. 2019/0355895)
Regarding claim 1 and claim 4 of the present application, SONG et al. discloses in Figures 2A and 4, paragraphs [0025], [0026], [0032], a semiconductor device [20] (claimed spin-

Regarding claim 8 of the present application, SONG et al. discloses in Figure 1A, 2A and paragraphs [0024], [0025] a first pinned ferromagnet layer [102] (claimed reference magnetic layer) having a fixed reference magnetization direction; and a tunneling barrier layer [106] sandwiched between the reference magnetic layer [102] and the magnetic layer [204], wherein the switchable magnetization direction is switchable between the first fixed magnetization direction (up) and the second fixed magnetization direction (down) to provide a low resistance state and a high resistance state of the spin-orbit torque device, the low resistance state being a state in which the switchable magnetization direction is in the same direction as the fixed reference magnetization direction and the high resistance State being a state in which the switchable magnetization direction is in an opposite direction as the fixed reference magnetization direction.

Regarding claim 10 of the present application, SONG et al. discloses the write layer [202] is a layer of heavy metal; or heavy metal alloy such as platinum (Pt), tantalum (Ta), platinum-manganese (PtMn) (paragraph [0032]).

claim 11 of the present application, SONG et al. shows in Figure 2A the switchable magnetization (up and down) direction is perpendicular to the planar surface of the ferromagnetic free layer [204].

Claims 2-3, 5-7, 9, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to show or suggest the limitations of the switchable magnetization direction is initialized to the second (first) fixed magnetization direction, the magnetic layer is adapted to interact with the spin current to propagate the domain wall from the first (second) pinning region towards the second (first) pinning region to switch the switchable magnetization direction from the second (first) fixed magnetization direction to the first (second) fixed magnetization direction (claims 2-3); or the magnetic layer comprises a switchable region formed between the first and second pinning regions, the first pinning region comprises a first pinning site and the second region comprises a second pinning site, the first pinning site is adapted to pin the domain wall at a boundary between the first pinning region and the switchable region, and the second pinning site is adapted to pin the domain wall at a boundary between the second pinning region and the switchable region (claims 5-7); or an interfacial layer formed between the magnetic layer and the spin source layer, the interfacial layer comprising an interfacial alloy, or one or more monatomic layers (claim 9), or the magnetic layer comprises a compensated ferrimagnet with a net magnetization below 50 emu/cm3 (claim 12, 14); the magnetic layer comprises Co100-xGdx, where x has a range of 24 to 27 (claims 13, 16-17); or the spin 12  A m-2 to 1 x 1012 A m-2 (claim 15); or initializing the switchable magnetization direction to the second fixed magnetization direction; and passing an electric current through the spin source layer to generate the spin current to propagate the domain wall from the first pinning region towards the second pinning region to switch the switchable magnetization direction from the initialized second fixed magnetization direction to the first fixed magnetization direction (claims 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827